TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00584-CR



Ex parte Jesus Aviles, Appellant





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 002294, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING



&




NO. 03-01-00547-CV



In re Jesus Aviles





ORIGINAL PROCEEDING FROM TRAVIS COUNTY



	Jesus Aviles filed an application for writ of habeas corpus and plea in bar seeking to
prevent the State from trying him on an indictment alleging intoxication assault and aggravated
assault.  The writ issued and after a hearing, the relief sought was denied.  Aviles appeals from the
order denying relief.  In a related action, Aviles asks this Court to issue a writ of mandamus ordering
the district court to issue a written judgment of conviction for driving while intoxicated (DWI) based
on a jury verdict at a previous trial convicting him of that offense.  We will reverse the court's order
denying relief in the habeas corpus proceeding and conditionally grant the writ of mandamus.

BACKGROUND

 Aviles was originally indicted for intoxication assault stemming from an automobile
collision in which an Austin police officer was seriously injured (cause number 002294).  In a second
indictment (cause number 005714), the State added the charge of aggravated assault.  Aviles was
ultimately tried on a third indictment (cause number 9014041) that, like the second indictment,
charged both intoxication assault and aggravated assault.  The third indictment did not materially
differ from the first two indictments in terms of the offenses charged and it is undisputed that all
three indictments were based on the same criminal transaction. (1)  The jury deliberated for several
hours before returning a verdict acquitting Aviles of the assault charges, but finding him guilty of
the lesser included offense of DWI.  The trial court accepted the verdict and discharged the jury.  The
court then assessed punishment at 180 days' confinement in the county jail and imposed sentence
in open court.
	The State later learned that the verdict was not unanimous on the assault charges and
filed a motion to inquire into the validity of the verdict under Rule 606(b) of the Texas Rules of
Evidence. (2)  After a hearing, the court overruled the motion. (3)  The State then obtained a trial setting
for the second of the two original indictments (cause number 005714).  Aviles then initiated the
habeas corpus and mandamus proceedings now before us. 
	At the habeas corpus hearing, Aviles argued that his DWI conviction in cause number
9014041 constituted an acquittal of the charged greater offenses, and that double jeopardy principles
barred further prosecution for either intoxication assault or aggravated assault.  In response, the State
called several jurors to testify that the jury, acting on the advice of the court bailiff, erroneously
concluded that it was not necessary to reach a unanimous verdict of "guilty" or "not guilty" on each
offense charged against Aviles before proceeding to the next charge.  The foreperson testified that
the jury was split 9-3 and 10-2 (guilty/not guilty) on the aggravated assault and intoxication assault
charges, respectively.  She then filled out and signed the verdict form, checking "not guilty" on the
first two counts and "guilty" on the DWI count.  However, because she was uncertain about the
bailiff's advice, she noted the vote tallies, i.e., "9-3" and "10-2", on the first two counts in the right
margin of the verdict form so that the judge would see it and "perhaps comment on it."  The jury
then returned to the courtroom to deliver the verdict:

COURT:	All right.  Let the record reflect that the attorney for the state,
attorney for the defendant, the defendant and all the members of
the jury are present and seated in the courtroom. Who is the
presiding juror or foreperson?  Is that you?  All right.  Have you
reached a verdict in this case?

[FOREPERSON]: 	Yes, we have.

COURT: 	Would you deliver the verdict form to the bailiff so that he can
hand it to me.  All right.  Let me ask the foreperson: Is this
verdict the unanimous verdict of all members of the jury?

[FOREPERSON]: 	Yes, it is, your Honor.

COURT: 	All right.  Thank you.  Cause No. 90-14041, the State of Texas
versus Jesus Aviles.  Verdict of the jury.

	Part A:		We the jury find the defendant, Jesus Aviles not
guilty of the offense of aggravated assault as
alleged in the indictment and it's signed by the
foreperson of the jury.

	Part B:	We the jury find the defendant, Jesus Aviles not
guilty of the offense of intoxication assault as
alleged in the indictment.

	Paragraph C:	We the jury find the defendant, Jesus Aviles guilty
of the offense of driving while intoxicated and it's
signed by the foreperson of the jury.

	That is the unanimous verdict of all 12; is that correct?

[FOREPERSON]: 	Guilty verdict is - I mean the not guilty.

COURT: 	Would you say that again please, ma'am?

[FOREPERSON]: 	The guilty of DWI was unanimous.  The other two were not.

COURT: 	All right.  Thank you.  All right.


While this exchange was taking place, there was a commotion in the courtroom as the victim's
family reacted to the verdict.  In his findings of fact in the habeas proceeding, the trial judge stated
that because of the commotion neither he nor the prosecutors were able to hear the foreperson's
remarks regarding the jurors' lack of unanimity.  Before the foreperson was finished reading the
verdict, the State's lead counsel left the courtroom to comfort the victim's family.  The jury was not
polled.  The judge then discharged the jury, assessed punishment, and imposed sentence.  To date
the judge has not signed a written judgment in cause number 9014041.
	After the hearing, the court denied the requested habeas corpus relief and plea in bar
and set aside the verdict in cause number 9014041.  The court subsequently filed findings of fact and
conclusions of law. (4)
	On appeal, Aviles claims that the double jeopardy clause of the United States
Constitution bars the State from retrying him in cause numbers 002294 and 005714.  He also seeks
a writ of mandamus ordering the trial court to issue a written judgment in cause number 901404
finding him not guilty of the assault charges and guilty of DWI.

DISCUSSION

	The Fifth Amendment guarantee against double jeopardy protects against a second
prosecution for the same offense following conviction or acquittal and against multiple punishments
for the same offense.  See U.S. Const. amend. V; Illinois v. Vitale, 447 U.S. 410, 415 (1980);
Cervantes v. State, 815 S.W.2d 569, 572 (Tex. Crim. App. 1991). (5)  That a verdict of acquittal may
not be reviewed without placing the defendant twice in jeopardy has been described as the most
"fundamental rule in double jeopardy jurisprudence."  Sanabria v. United States, 437 U.S. 54, 64
(1978).  This holds true even where a verdict of acquittal is based on an "egregiously erroneous
foundation."  Fong Foo v. United States, 369 U.S. 141, 143 (1962) (per curiam); see also United
States v. Martin Linen Supply Co., 430 U.S. 564, 571 (1977).  In addition, the Texas Code of
Criminal Procedure bars retrial of a defendant after an acquittal, "however irregular the proceedings
may have been."  Tex. Code Crim. Proc. Ann. art. 1.11 (West 1977). (6)
	The State conceded at Aviles's habeas corpus hearing that the first and second
indictments are fundamentally the same as the third indictment for which Aviles was tried and
acquitted.  As such, retrial would ordinarily be barred by double jeopardy.  See Sanabria, 437 U.S.
at 64. (7)  Instead, the State contends retrial is permissible because the jury returned an invalid verdict
which the court was not authorized to accept and render judgment on.  We agree that the verdict the
jury returned in this case was erroneous.  See Tex. Code Crim. Proc. Ann. art. 36.29(a) (West Supp.
2002) (requiring a unanimous verdict by twelve jurors in felony cases).  However, we conclude that
the critical question in terms of the double jeopardy prohibition against multiple prosecutions is
whether the court's action in accepting the verdict, discharging the jury, and imposing sentence
effectively brought an end to Aviles's trial.  We conclude that it did.
	The concept of finality is inherent in the policy concerns that animate the double
jeopardy prohibition against multiple trials.  See United States v. Jorn, 400 U.S. 470, 479 (1971)
(prohibition against double jeopardy "represents a constitutional policy of finality for the defendant's
benefit in federal criminal proceedings").  With few exceptions, the State may not make repeated
attempts to convict the accused "thereby subjecting him to embarrassment, expense and ordeal and
compelling him to live in a continuing state of anxiety and insecurity, as well as enhancing the
possibility that even though innocent, he may be found guilty."  Green v. United States, 355 U.S.
184, 187-88 (1957).  Society's awareness of the personal strain that a criminal trial places on the
individual defendant is "manifested in a willingness to limit the Government to a single criminal
proceeding to vindicate its very vital interest in enforcement of criminal laws."  Jorn, 400 U.S. at
479.
	While we are unaware of a Texas case that addresses finality in this exact context,
the court of criminal appeals' recent decision in Ex parte Madding, 70 S.W.3d 131 (Tex. Crim. App.
2002), is instructive.  In Madding, the trial court orally pronounced that the defendant's sentences
would run concurrently, but later issued a written judgment ordering that the sentences were to run
consecutively.  Id. at 133.  The court of criminal appeals held that once sentence was pronounced
in open court it could not be increased by a later written judgment, which is "merely the written
declaration and embodiment of that oral pronouncement."  Id. at 135.

[T]he imposition of sentence is the crucial moment when all of the parties are
physically present at the sentencing hearing and able to hear and respond to the
imposition of sentence. . . .  Once applicant was removed from the courtroom and
began serving his sentence, it was too late to cumulate the sentence just imposed with
an earlier one. 


Id. at 135-36 (emphasis added).  The court reasoned that to hold otherwise would violate the
defendant's right to due process by depriving him of adequate notice of his sentence.  Id. at 136; see
also Jones v. State, 795 S.W.2d 199, 201 (Tex. Crim. App. 1990) ("No further ritual or special
incantation from the bench is necessary to accomplish an adjudication of guilt beyond the
pronouncement of sentence as required by law.").  Similarly, Aviles was adjudged guilty of DWI
when the court accepted the verdict and imposed sentence in open court.  The trial court cannot
forestall this result by refusing to issue a written judgment.  In a criminal proceeding, a written
judgment is "merely a record of events which have occurred in fact."  Jones, 795 S.W.2d at 202; Ex
parte George, 913 S.W.2d 523, 526 (Tex. Crim. App. 1995); see also Tex. Code Crim. Proc. Ann.
art. 42.01 (West Supp. 2002).  A trial judge is required to immediately enter judgment upon receipt
of the verdict.  Tex. Code Crim. Proc. Ann. art. 37.12 (West 1981).  Furthermore, a trial judge may
not receive a jury verdict and refuse to abide by it.  Combes v. State, 286 S.W.2d 949, 950 (Tex.
Crim. App. 1956); Hardy v. State, 261 S.W.2d 172, 174 (Tex. Crim. App. 1953).
	The State cites United States v. Taylor, 507 F.2d 166 (5th Cir. 1975), and United
States v. Love, 597 F.2d 81 (6th Cir. 1979), in support of its argument that the trial court lacked the
authority to accept an invalid verdict.  However, both cases are distinguishable.  In Taylor, a juror
died before the verdict was signed or returned in open court. 507 F.2d at 167.  After assembling the
remaining jurors and determining that all twelve had agreed on a verdict before the juror's death, the
court then instructed the jurors to sign the verdict and return it to the court.  Id.  On appeal, the Fifth
Circuit found that the votes taken in the jury room before the verdict was returned were merely
preliminary, thus the verdict was invalid.  Id. at 168-69.  In reaching this conclusion, the Fifth Circuit
held that "a jury has not reached a valid verdict until deliberations are over, the result is announced
in open court, and no dissent by a juror is registered."  Id. at 168; see also Tex. Code Crim. Proc.
Ann. art. 37.04 (West 1981). (8)  In Love, the trial court undertook a jury poll that revealed the jury's
lack of unanimity and declared a mistrial. 597 F.2d at 82-3.  On appeal, the Sixth Circuit, in
addressing whether the trial court could poll a jury which had returned a not guilty verdict, upheld
the declaration of a mistrial on the basis that the jury poll revealed the invalid nature of the verdict. 
Id. at 87.
	While the foreperson in the present case did indicate a lack of jury unanimity, neither
Love nor Taylor addresses the precise situation here, where a jury has signed and returned an
apparently valid verdict which is then accepted by the court.  Unlike Love, the jury was not polled
nor was a mistrial declared.  Having accepted the verdict, imposed sentence in open court, and
discharged the jury without declaring a mistrial, the court effectively put an end to Aviles's trial.  To
hold as the State argues would destroy the concept of finality that attaches to criminal proceedings,
paving the way for retrial of a criminal defendant years after a verdict of acquittal has been returned
in a case.
	As Love illustrates, the State could have easily avoided the result in this case by
exercising its right to a jury poll after the verdict was read.  See Tex. Code Crim. Proc. Ann. art.
37.05 (West 1981).  The purpose of the jury poll is to ensure that "one of the prerequisites of a valid
verdict[,] unanimity[,] has been achieved."  Love, 597 F.2d at 85.  Had the State requested that the
jury be polled, it would have discovered the jury's nonunanimous verdict on the assault counts at a
time when the problem could still be addressed.  Presumably, the court would have then either
declared a mistrial or sent the jury back for further deliberations.  However, not only did the State
fail to request a jury poll, but lead counsel for the State left the courtroom before the foreperson
finished reading the verdicts.
	We also find the court of criminal appeals' decision in Ex parte George instructive. 
913 S.W.2d 523 (Tex. Crim. App. 1995).  In George, the State refused to consent to the defendant's
waiver of his right to a jury trial.  Id. at 525.  Although the State's consent to the jury waiver was
required, the trial court nevertheless demanded that the State proceed to trial without a jury.  Id. 
When the State refused, the court entered a judgment of acquittal.  Id.  The court of criminal appeals
reversed on the basis that the trial court could not acquit the defendant because it lacked the authority
to act as the fact finder in the case.  Id. at 527. 
	In the present case, the court was authorized to accept the verdict.  See Tex. Code
Crim. Proc. Ann. art. 37.04 (West 1981).  Although the foreperson's statement regarding the lack
of unanimity on the assault counts could be viewed as "dissent," her statement was not sufficiently
clarified by the court or the State, although they had the means to do so.  The unique facts of this
case, that the verdict may have been erroneous, did not deprive the trial court of the authority to
accept it.  Cf. Garcia v. Dial, 596 S.W.2d 524, 528 (Tex Crim. App. 1980) (holding that district
court's jurisdiction in criminal trials includes power to make erroneous determinations in carrying
out sentence or judgment of court into execution).
	Finally, the informal verdict cases to which the State refers us are inapposite here. 
See State ex rel. Hawthorn v. Giblin, 589 S.W.2d 431 (Tex. Crim. App. 1979); Cardona v. State, 957
S.W.2d 674 (Tex. App.--Waco 1997, no pet.); see also Tex. Code Crim. Proc. Ann. art. 37.10 (West
Supp. 2002).  This was not a note from a still-deliberating jury seeking further guidance from the
court, but a verdict, albeit erroneous, that was completed "guilty" or "not guilty" for each charge and
signed by the foreperson. (9)  In this respect, the verdict, at least on its face, met the statutory definition
of "verdict" in the code of criminal procedure.  Tex. Code. Crim. Proc. Ann. art. 37.01 (West 1981)
(defining verdict as "written declaration by the jury of its decision of the issue submitted to it in the
case"). (10)
	Although the State conceded at oral argument that its case depends on whether the
court was authorized to accept an invalid verdict, we will also address its other arguments.
	The State additionally argues (1) that there was no formal acquittal in this case and
(2) that the doctrine of manifest necessity, which applies to mistrials, applies here by analogy.  We
will address each argument in turn.  The supreme court has held that an acquittal "must represent a
resolution, correct or not, of some or all of the factual elements of the offense charged."  Martin
Linen, 430 U.S. at 571.  In the cases cited by the State, there was either no trial or only a partial trial,
thus no factual resolution of the elements had been made.  See United States v. Appawoo, 553 F.2d
1242, 1244-45 (10th Cir. 1977) (holding that government's appeal of dismissal after partial trial did
not violate double jeopardy clause; dismissal was not acquittal because based solely on constitutional
grounds and did not resolve any factual elements of offense charged); George, 913 S.W.2d at 527
(no acquittal in absence of resolution of issues by authorized fact finder); Texas Dep't of Pub. Safety
v. Norrell, 968 S.W.2d 16, 19 (Tex. App.--Corpus Christi 1998, no pet.) (holding that prosecutor's
decision not to file charges was not acquittal).
	The State relies primarily on George to argue that there was no acquittal in the present
case.  However, in George, there was no trial, a fact the court of criminal appeals found dispositive.
913 S.W.2d at 527.  More significantly, double jeopardy was not at issue because jeopardy had not
attached.  Id. at 525.  Instead, the court focused solely on whether there was a valid acquittal that
would prevent retrial of the defendant under article 1.11 of the code of criminal procedure.  Id. at
526.  In the present case, jeopardy had attached and there was a full trial on the merits, after which
the jury resolved the factual elements of the offenses charged and delivered a verdict.
	The State also argues that the doctrine of manifest necessity applies by analogy to the
present case.  A mistrial does not bar further proceedings if there was a manifest necessity for
declaring one.  Ex parte Brown, 907 S.W.2d 835, 839 (Tex. Crim. App. 1995).  The doctrine weighs
the defendant's interest to a trial by a particular jury against society's interest in a just result.  Wade
v. Hunter, 336 U.S. 684, 688 (1949).  The trial court did not declare a mistrial in this case.  Even if
it had, the doctrine of manifest necessity requires the court to first consider less drastic alternatives
before declaring a mistrial.  Brown, 907 S.W.2d at 839.  Had the bailiff's misconduct come to the
attention of the judge, he would have been obligated to consider such alternatives.  It is at least
plausible that after the jury deliberated for the several hours here, the judge may have considered
sending the jurors back for further deliberations, with what possible results we can only speculate. 
The jury may have deadlocked, or returned a guilty verdict on one of the assault charges, or even not-guilty verdicts on the assault charges--we will never know.  However, what the jury might have
done is not the issue.  We conclude that once the judge accepted the verdict and pronounced sentence
in open court, the verdict was final.  The court had the authority to accept the verdict and did so.  The
fact that the verdict apparently was erroneous cannot be addressed at this point; it is simply too late
in the process.  Therefore, we hold that double jeopardy bars reprosecution of Aviles in cause
numbers 005714 and 002294 for the offenses of which he was acquitted in cause number 9014041. 
See Tex. Code Crim. Proc. Ann. art. 37.14 (West 1981) (conviction for lesser included offense bars
retrial for greater offense).
Mandamus
	Aviles also seeks a writ of mandamus ordering the trial court to issue a written
judgment in cause number 9014041.  To establish entitlement to mandamus relief, Aviles must
demonstrate that (1) the act sought to be compelled is purely ministerial and (2) that there is no
adequate remedy at law.  Stotts v. Wisser, 894 S.W.2d 366, 367 (Tex. Crim. App. 1995).  Although
the State argues otherwise, entry of a judgment is a ministerial act.  George, 913 S.W.2d at 526. 
Judgment in a criminal case "merely documents the fact of, and certain important events associated
with, the process leading to conviction or acquittal."  Id.
	Thus, the question is whether Aviles has an adequate remedy at law.  Aviles points
out that, without a final judgment in cause number 9014041, he cannot appeal his conviction.  We
agree and therefore hold that Aviles has no other adequate remedy at law for the relief he is seeking. 
The State contends that resolution of the direct appeal is an adequate remedy because it will
completely settle the issue presented.  It is unclear what the State is referring to by "the direct
appeal."  Aviles has not brought a direct appeal of his conviction, but an appeal from the denial of
relief in another cause.  We construe the State's argument to be that the Aviles may appeal any
conviction that results from retrial of the indictments in this case.  However, a direct appeal from a
subsequent proceeding barred by double jeopardy is not an adequate remedy.  See Sanabria, 437 U.S.
at 64.  Therefore, we conditionally grant the writ of mandamus compelling the trial court to enter a
final judgment in cause number 9014041 reflecting the jury's verdict in this case.  The writ will issue
only if the court fails to comply with our directive.
	We reverse the order of the trial court denying habeas corpus relief and order that
there be no further prosecution in cause numbers 002294 and 005714.  We conditionally grant the
writ of mandamus.


  
					David Puryear, Justice
Before Chief Justice Aboussie, Justices Yeakel and Puryear
03-01-00584-CR -- Reversed and Rendered
03-01-00547-CV -- Mandamus Conditionally Granted

Filed:   May 31, 2002

Publish
1. 	The third indictment added an allegation that defendant failed to yield the right of way.
2.  Rule 606(b) provides:

Inquiry Into Validity of Verdict or Indictment.  Upon an inquiry into the
validity of a verdict or indictment, a juror may not testify as to any matter or
statement occurring during the jury's deliberations, or to the effect of anything
on any juror's mind or emotions or mental processes, as influencing any juror's
assent to or dissent from the verdict or indictment. . . .  However, a juror may
testify: (1) whether any outside influence was improperly brought to bear upon
any juror . . . .

Tex. R. Evid. 606(b).
3. 	The trial court concluded that there was no authority for the State's motion because a
606(b) inquiry is made in the context of a motion for new trial, a motion the State cannot make.  See
Tex. R. Evid. 606(b); Tex. R. App. P. 21.1.
4. 	The conclusions of law state, among other things, that the bailiff exerted an improper
outside influence on the jury under 606(b) which rendered the verdict void; that the court was
without authority to accept the void verdict; that the verdict was not a valid acquittal; and that the
jury had not reached a unanimous decision on the intoxication assault and aggravated assault
charges.
5. 	The doctrine of double jeopardy is applied to the states through the Fourteenth Amendment. 
See Ex parte Preston, 833 S.W.2d 515, 517 (Tex. Crim. App. 1992).
6. 	Article 1.11 provides:

An acquittal of the defendant exempts him from a second trial or a second
prosecution for the same offense, however irregular the proceedings may have
been; but if the defendant shall have been acquitted upon trial in a court having
no jurisdiction of the offense, he may be prosecuted again in a court having
jurisdiction.

Tex. Crim. Code Proc. Ann. art. 1.11 (West 1977).
7. 	There is no dispute that jeopardy has attached in this case.  See Crist v. Bretz, 437 U.S. 28,
35 (1978); Ex parte Preston, 833 S.W.2d 515, 517 (Tex. Crim. App. 1992).  The State also stipulated
that Aviles was in custody under the former indictments.
8. 	Article 37.04 provides:

When the jury agrees upon a verdict, it shall be brought into the court by the
proper officer; and if it states that it has agreed, the verdict shall be read aloud by
the judge, the foreman, or the clerk.  If in proper form and no juror dissents
therefrom, and neither party requests a poll of the jury, the verdict shall be
entered upon the minutes of the court.

Tex. Code Crim. Proc. Ann. art. 37.04 (West 1981).
9. 	The trial judge apparently agreed that the verdict was at least facially valid, commenting
at the hearing on the motion to inquire into the validity of the verdict:  "It looks to me like we have
a verdict form that is in due order under the statute."
10. 	We also find unpersuasive the State's argument that Aviles waived his right to assert
double jeopardy by not objecting to the jury's lack of unanimity at trial.  See Maula v. Freckleton,
972 S.W.2d 27 (2d Cir. 1992).  The failure to object at trial does not preclude the assertion of a
double jeopardy violation that is clearly apparent on the face of the record.  Gonzalez v. State, 8
S.W.3d 640, 643 (Tex. Crim. App. 2000).